 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRam Construction Company, Inc. and Bradley E.Foster. Case 6-CA-13658August 9, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 9, 1981, Administrative Law JudgeJames P. Timony issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3The General Counsel has excepted, inter alia, tothe Administrative Law Judge's failure to find thatRespondent additionally violated Section 8(a)(l) ofthe Act by twice threatening employee Foster withdischarge because he had filed grievances. We findmerit in these exceptions for the reasons givenbelow.On May 13, 1980, Respondent's president, Las-tooka, received employee Foster's written com-plaint about the order in which employees werebeing recalled from layoff and about not being paidfor the days he had trained on the triaxle truck,both matters which Lastooka thought had been re-solved with Foster several weeks before. Lastooka,who was admittedly upset, called Foster at homeI The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis foir re-versing his findings.2 It appears, based on his credibility resolutions, that the Administra-tive Law Judge found that Respondent's president, Lastooka, used stronglanguage in telling Charging Party Foster not to talk to his sister aboutthe argument in the Company's trailer on May 13, 1980. However, it isnot clear whether the Administrative Law Judge found that Lastookaspecifically stated "he would have Foster taken care of one way or theother." Even assuming, arguendo, that the Administrative I aw Judgemade such a finding, we conclude that the General Counsel has not es-tablished that Respondent threatened Foster with bodily harm. In sodoing, however, we disavow the Administrative Law Judge's reliance onthe subjective testimony of Foster's sister about the alleged threat.I We shall include in our new notice language that more closely con-forms to par. I(a) of the Administrative Law Judge's recommendedOrder.and arranged to meet with him later that day at thejobsite trailer. Immediately before entering theCompany's trailer, Lastooka heard from Castagna,Respondent's vice president of construction, thatFoster previously had filed a grievance on a differ-ent matter. Once inside the trailer, Lastooka toldFoster that he would have fired Foster had heknown about the earlier grievance. At anotherpoint during their loud and heated argument,Foster lunged at Lastooka as if to strike him, andLastooka suggested that it might be better for ev-eryone if Foster would seek other employment.Eventually, both men stopped shouting and talkedcalmly about the matters raised in Foster's com-plaint.The Administrative Law Judge failed to makeany finding regarding the lawfulness of Lastooka'sremarks about Foster's earlier grievance. We findthat Lastooka's remarks constituted an explicitthreat to Foster that his filing of grievances wouldresult in his discharge. Such a threat reasonablytends to interfere with, restrain, or coerce employ-ees in the exercise of their Section 7 rights and isviolative of Section 8(a)(1).4The Administrative Law Judge concluded, withregard to Lastooka's suggestion that Foster seekother employment, that Lastooka's words did notamount to an actual discharge. In so concluding, herelied, in part, on the fact that Lastooka's wordswere spoken in heat and shortly after Foster hadlunged at him. He also relied on the fact that theparties eventually cooled down and parted amica-bly. The Administrative Law Judge found that inthese circumstances no reasonable employee wouldhave considered himself terminated as a result ofLastooka's words.5The Administrative Law Judgemade no finding, however, as to whether Lastoo-ka's words constituted an unlawful threat of dis-charge, as urged by the General Counsel.It is clear from the record that Lastooka's sug-gestion that Foster seek employment elsewhereconstituted an implied threat of discharge for en-gaging in protected activities, which reasonablytended to interfere with, restrain, or coerce em-ployees in the exercise of their Section 7 rights.United Parcel Service, 247 NLRB 861, 865-866(1980). Moreover, the fact that Lastooka's wordsmay have been spoken in anger does not nullifytheir coercive impact. See Bell Burglar Alarms,Inc., 245 NLRB 990 (1979); Oscar Enterprises, Inc.,OMCO, Inc., Halvin Products Co., 214 NLRB 823(1974).4 See, eg., Servomation Corporation, 248 NLRB 106 (1980).5 No party has filed exceptions to the Administrative Law Judge'sfinding that Lastooka's words, in themselves, did not amount to an actualdischarge of Foster.263 NLRB No. 31258 RAM CONSTRUCTION COMPANY, INC.Accordingly, we conclude that Respondent,through Lastooka's statements, violated Section8(a)(l) of the Act by threatening Foster with dis-charge because he had filed grievances.6AMENDED CONCLUSIONS OF LAWInsert the following new Conclusion of Law 4and renumber the subsequent conclusion according-ly:"4. Respondent violated Section 8(a)(l) of theAct by unlawfully threatening its employee Brad-ley E. Foster with discharge because he had filedgrievances."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ram Construction Company, Inc., Canonsburg,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following as new paragraph I(b)and reletter the subsequent paragraph accordingly:"(b) Threatening its employees with dischargebecause they have filed grievances."2. Substitute the attached notice for that of theAdministrative Law Judge.6 The finding of these additional violations of Sec. 8(a)(i) are insuffi-cient to affect our conclusion, in agreement with the Administrative l awJudge, that Respondent did not constructively discharge Foster on May13, 1980,APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees withmore onerous and rigorous terms and condi-tions of employment because they have filedgrievances.WE WILL NOT threaten employees with dis-charge because they have filed grievances.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act.RAM CONSTRUCTION COMPANYDECISIONSTATEMENT OF THE CASEJAMES P. TIMONY, Administrative Law Judge: Thiscase was heard before me in Pittsburgh, Pennsylvania, onMay 7, 1981, upon the complaint issued on September26, 1980, based on a charge filed by Bradley E. Foster.The complaint alleges that Ram Construction Company,Inc. (herein called Respondent or Ram), engaged inunfair labor practices in violation of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, bythreatening employees with bodily harm and with moreonerous and rigorous terms and conditions of employ-ment because they had filed grievances, and by causingthe termination on May 15, 1980, of employee Foster be-cause of his union activities.By its answer, Ram admits service of the charge, com-merce facts and conclusion, the labor organization statusof International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Building Mate-rial and Construction Drivers, Local 341, and the super-visory status of President John M. Lastooka, Vice Presi-dent of Construction Rich Castagna, and Vice Presidentof Equipment Maintenance Michael Shuler. Ram deniesthe commission of the unfair labor practices alleged inthe complaint.IssuesI. Whether Ram violated Section 8(a)(1) of the Act bythreatening employees with bodily harm because theyfiled grievances.2. Whether Ram violated Section 8(a)(1) of the Act bythreatening its employees with more onerous and rigor-ous terms and conditions of employment because theyfiled grievances.3. Whether Ram violated Section 8(a)(1) and (3) of theAct by causing the termination of its employee, BradleyFoster, because of his union activities.Upon consideration of the whole record, and my ob-servation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONRam admits and I find that (1) it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act and that (2) the Union is a labororganization within the meaning of Section 2(5) of theAct.11. THE EVENTSRam is a general contractor engaged in heavy andhighway construction in the Pittsburgh area. Lastookastarted the Company 15 years ago and directs operationsas its president. Castagna directs daily operations at thejobsites, including the extension of a taxiway at the Pitts-burgh International Airport. Shuler is responsible for themaintenance of trucks and other equipment and dis-patches drivers to the various jobsites.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBradley Foster was discharged from the Navy in 1979and went to work for a gas company in Illinois. After 2months he returned to Pittsburgh because he was accept-ed by the University of Pittsburgh. He was employed byRespondent as a laborer in August 1979.Foster obtained employment with Respondent throughhis sister, Rhonda Mlatnik, who was Lastooka's personalsecretary and payroll supervisor. She asked Lastooka tohire her brother.After Foster worked for a few days as a laborer, Las-tooka realized that he was not capable of doing heavymanual work and that the foreman would shortly dis-charge him. Lastooka drove a new truck costing$265,000 to the jobsite and offered Foster a job as atruckdriver, at higher pay. Lastooka personally trainedFoster to drive the truck and got him in the Union. Inthe history of the Company only experienced truck-drivers had been hired and no other laborer had becomea truckdriver. Lastooka never before personally trained atruckdriver.Lastooka put Foster on a construction crew thatworked a lot of overtime. From August to December,Foster averaged 58 hours a week. In October 1980,Foster negligently destroyed the pump on the back of afuel truck. His supervisor, Castagna, wanted to fire himbut Lastooka intervened and kept Foster on the payrollfor a few weeks until the winter layoff so that Fostercould qualify for unemployment benefits.In April 1980, after the winter layoff, Ram graduallystarted to recall employees. On April 21, employee JimGreen was recalled to drive a triaxle truck, a large dumptruck. It is a complicated machine requiring a special li-cense and requires a skillful driver, since it is dangerousto drive, especially when being driven loaded on thehighway. Green was junior to Foster, having been hiredafter him. He was, however, licensed and qualified todrive a triaxle truck. Foster was not.Foster's sister noticed that Green had been recalled.She confronted Michael Shuler, who was in charge ofdispatching Ram's equipment, and demanded to knowwhy Green was working when her brother had not yetbeen recalled. Shuler explained that the Companyneeded triaxle drivers and Green had been driving atriaxle before the layoff and was licensed to do sowhereas Foster was not. Mlatnik then went to Lastooka,complaining that Shuler had recalled Green but not herbrother. Foster also went to see Lastooka about thismatter. Lastooka agreed to pay him for the 2 days onwhich the junior driver worked and Foster did not. Las-tooka said he would pay him for 2 rain days, on whichhe did not work, so that Shuler would be unaware thatFoster was being paid. Lastooka also decided to haveFoster trained to drive the triaxle.That night Shuler telephoned Foster telling him toride with Green in a triaxle truck the next day. Fosterrode with Green on April 24, watching him operate thetruck. At the end of the day, when Foster attempted toturn in his timesheet, Shuler told him that he probablywould not be paid for the training period.' Foster againThere apparently was no precedent for this question since the Unionnormally trained drivers before they took a job driving a truck.rode with Green in the triaxle on April 28 learning howto operate the truck, and again Shuler told him he wouldnot be paid while training. The following day, Fosterwas allowed to drive an unloaded triaxle to the airportjobsite, where he operated it alone on the jobsite all day.He did not operate the truck successfully, and at onepoint raised the body up in the air loaded with 25 tons ofdirt and rock, which would not come out because he hadforgotten to release the tailgate catch. Shuler felt thatFoster was not qualified to drive the triaxle.2After Foster's unsuccessful training period, Shulercontinued to give work to Green but not to Foster.Every day that Green drove out the gate and Foster didnot, Mlatnik would badger Shuler and Lastooka about it.She became sullen and irritable and unable to do herwork properly. She was so emotionally upset that shehad to go to the hospital with stomach ulcers.Although Lastooka discussed the matter with Shulerseveral times, Shuler continued to oppose recallingFoster to drive the triaxle truck because he did not be-lieve Foster could handle the truck safely. Lastooka wasconcerned about his secretary's health and did not wantto upset her. He considered her a key employee and didnot want to lose her in the dispute concerning her broth-er.On May 13, Foster filed a written complaint, askingfor 7 days' pay.3Castagna forwarded the complaint andMlatnik took it into Lastooka's office. After reading thecomplaint, Lastooka called Foster and arranged to meethim at the trailer office of the airport jobsite. Lastookawas upset about the complaint. He felt that his office wasin turmoil because of an unjustified complaint which hethought he had settled, and he thought Foster was un-grateful for all that he had done for him.Lastooka entered the trailer and commenced a loud,bitter argument remonstrating Foster with coarse andvulgar language for filing the complaint. Foster shoutedback his views on the matter. Lastooka reviewed whathe had done for Foster and asked if he thought it wasfair to cause the controversy between his sister andShuler. He shouted that Foster could put himself in oneof two classifications. He could be a company man as hehad been, and the Company would take care of him theway it had with overtime and a brand new truck, or hecould be a union radical and he would drive an old truckto jobsites far from home. Foster shouted back and atone point lunged at Lastooka with his fists clenched as ifI Driving the triaxle carries prestige among the truckdrivers as recog-nition of a job requiring skill but was compensated at the same rate asdriving the other trucks operated by Foster-$9.43 per hour.s The written complaint differed from Foster's oral complaint in whichhe claimed that he should have been allowed to drive the triaxle. Cas-tagna and the union business agent met with Foster about the oral com-plaint and he admitted that he was unqualified to drive the triaxle. Henow alleged that another driver, Louis Johnson, who was qualified todrive the triaxle, should have been recalled before Jimmy Green. If John-son had been recalled first for the triaxle, then Foster would have hadseniority over Green for other trucks. Ram did not recall Johnson beforeGreen because Johnson had already refused to drive a highway truck.Furthermore, he was in poor health and had a heart attack shortly there-after. He never filed a grievance about the matter.260 RAM CONSTRUCTION COMPANY, INC.he were going to strike him.4Lastooka said that becauseof all the controversy and for the benefit of the Compa-ny and Foster and his siter, it might be better for him tolook for other employment. 5After they finally started to calm down, Lastookawarned Foster not to tell his sister what had occurred inthe trailer. She had been in the hospital for treatment ofulcers and had been discharged only 4 days earlier. Thedoctor had told her not to get upset, and Lastooka didnot want to worry her. Lastooka agreed to pay Fosteran extra rain day but said that he would not let himdrive the triaxle truck. He explained that he could notback down from what the dispatcher had decided. Thetwo men talked calmly for a few minutes and partedwith a handshake.6The next day Foster called Shuler and told him hewas taking Lastooka's advice and was looking for an-other job.7His sister did not come to work on that dayand quit-the next day.11. DISCUSSIONA. Threat of Bodily HarmLastooka threatened that if Foster told his sister aboutthe argument "he would have had Foster taken care ofone way or the other."8The General Counsel arguesthat this amounted to a threat of bodily harm.Lastooka admitted warning Foster not to tell his sisterabout the trailer argument. Because of his desire to pro-tect Mlatnik's health and to retain her as a key employee,Lastooka undoubtedly stated this warning with strongemphasis. I do not believe, however, that Foster felt thathis life or health were in danger because he had filed acomplaint.9His union business agent, Thomas Lively,4 Lastooka did not mention this point in his testimony at Foster's un-employment compensation hearing, and he testified at the hearing that hedid not remember what he had said that caused this response. Iastooka'stestimony at the hearing on this point, however, was uncontested byFoster in his testimony as a rebuttal witness. 2 Wigmore, Evidence §§ 285,289 (3d ed. 1970).b Just before the argument in the trailer, Castagna told Lastooka thatFoster had previously filed a grievance in an unrelated matter and that hehad been paid for 2 days' work. Lastooka told Foster in the trailer that ifhe had known about the previous gnevance he would have fired Foster.I Foster did not file the written complaint with the Union (whichturned it into a "grievance") until June, after he no longer worked forRam. With the help of the union business agent. he settled the matter for2 days' pay.7 Foster applied for unemployment compenlsationl and a hearing washeld. He was denied benefits on the ground that he had voluntarily quithis job.8 Foster's description of Lastooka's threat at the hearing differed fromhis description at the compensation hearing where he testified that Las-tooka told him not tell his sister At the hearing he testified that Lastookatold him not to tell anyone and especially his sister.I found the testimony of both Foster and Lastooka to be self-servingand at times inconsistent with their testimony at the unemployment com-pensation hearing. I therefore rely on facts in their testimony which werenot refuted or which were corroborated by Thomas Lively, the unionbusiness agent, Shuler, and Castagna, who appeared to be relativelycredible witnesses.9 Foster's testimony on direct examination, while purporting to recountevery vulgarity used by Lastooka during the argument in the trailer,omits a mention of his lunging at his employer, clearly a threat of bodilyharm greater than shouted epithets and perhaps even justifying a strongresponse. Cf. Associated Transfer Company of Texas. Inc., 173 NL RB 100.,and Michael Shuler both credibly testified that shortlyafter the trailer argument they talked to Foster and hedid not mention the threat of physical violence. In an in-terview with a state employment representative on June10, 1980, less than a month after the argument, Fosterdid not mention that he had been threatened with bodilyharm. And his sister testified as to her understanding,which she got from Foster, of the threat that had beenmade by Lastooka:..I knew that if Brad chose to stay with thecompany and be subjected, probably to humiliation,Mr. Lastooka was extremely hurt by that grievance,I think. He would probably humiliate Brad or [belit-tle] him or [demean] him among his peers and possi-bly put him into the ...old equipment or what-ever, he would have to serve as a visual reminderto his peers this is what can happen.This testimony'0shows that Foster felt he had beenthreatened with a loss of preferential treatment, not withphysical harm.B. Threat of More Onerous and Rigorous Terms andConditions of EmploymentLastooka himself testified, at the hearing and the un-employment compensation hearing, that he told Fosterthat unless the written complaint was withdrawn hewould no longer receive preferential treatment andwould, in fact, be treated as a "union radical," drivingthe oldest truck Ram had at a jobsite farthest from homewith no overtime work. This testimony shows an imper-missible union animus.While it may be true that someone will drive the oldequipment and, in a company with jobsites in four States,some employees will journey far in order to work, theselection of which employees are to receive this treat-ment should not be a punishment for filing a complaint,regardless of how frivolous the grounds. Frivolous com-plaints may be disposed of summarily. They cannot bedisposed of by punishment which might discourage le-gitimate protected activity. Hankamer Ready Mix Con-crete Company, 234 NLRB 608, 611 (1978); B & P MotorExpress, Inc., 230 NLRB 653, 654 (1977). See, especially,John M. Lastooka. trading as Ram Construction Company,228 NLRB 769, 771 (1977), enfd. 566 F.2d 1169 (3d Cir.1977), where Lastooka violated the Act by transferringan employee from a triaxle truck to a tandem truck be-cause of his union activity.C. Termination Because of Union ActivitiesRam argues that, even assuming Lastooka threatenedbodily harm, the threat was not related to labor activitiesand therefore cannot be an unfair labor practice, sinceLastooka threatened Foster because he might tell his103 (1968), where a threat by an employer's representative, made in re-sponse to a threat by an employee, was held not to be a violation.'O Rhonda Mlatnik was not generally a credible witness. After she leftemployment with Ram, she filed an unemployment compensation claimfalsely alleging that she left because of lack of work I believe that herloyalty to her brother would be more important to her than accurate tes-timony.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsister, not because he had filed a complaint. Even athreat so loosely connected to a labor practice, however,may violate the law. I IRam further argues that a single employee actingalone does not engage in concerted activity within themeaning of Section 7 of the Act when he presses de-mands to which he deems himself entitled under the pro-visions of a collective-bargaining agreement.12 Fosterwas not, however, acting as a single employee alone. Hefiled a written complaint based on an alleged violation ofthe union contract which, if true, also would have bene-fited another employee, Louis Johnson. Further, theUnion later supported his grievance and eventually gothim 2 days' pay for the matter involving Jimmy Green.Ram also argues that the facts of this case show thatFoster was not constructively discharged. As foundabove, I do not believe that Foster was unlawfullythreatened with bodily harm. I have found, however,that Lastooka unlawfully threatened more onerous andrigorous terms and conditions of employment becauseFoster had filed a complaint.There are two elements to a constructive discharge.The employer's conduct must have created working con-ditions so intolerable that an employee is forced toresign, and the employer must have acted to discouragemembership in a labor organization. N.L.R.B. v. Haber-man Construction Company, 618 F.2d 288, 296 (5th Cir.1980). Since Foster did not work after the argument inthe trailer, Lastooka's threat of changing Foster's work-ing conditions was never carried out. A threat is not theequivalent of actual imposition of intolerable conditionsof employment. Central Casket Co., 225 NLRB 362(1976).I do not believe that Lastooka's conduct can reason-ably be construed as amounting to a discharge.'3BothLively and Shuler credibly testified that Foster toldthem he quit and was going to school. He enrolled atPittsburgh University night school on the GI bill, plan-'I See E. Mishan & Sons, Inc., 242 NLRB 1344 (1979), where the em-ployer telephoned the employee's mother and told her that if anythinghappened to the employer, the employee would be hurt. The Boardfound a violation and a constructive discharge although the conditionwhich would trigger the violence was harm to the employer, not the ex-ercise of some protected union activity.12 This defense has been upheld in several circuit courts includingN.LR.B. v. Northern Metal Company, 440 F.2d 881 (3d Cir. 1971);N.LR.B. v. Bighorn Beverage, 614 F.2d 1238 (9th Cir. 1980); ARO. Inc. v.N.LR.B., 596 F.2d 713 (6th Cir. 1979); NL.R.B. v. Dawson Cabinet Co.,Inc., 566 F.2d 1079 (8th Cir. 1977); N.L.R.B. v. Buddies Supermarkets,Inc., 481 F.2d 714 (5th Cir. 1973). The Board, however, has held that anemployee who envokes the aid of a union to secure compliance withterms of the collective-bargaining contract is engaged in protected con-certed activity. G & M Underground Contracting Co., 239 NLRB 78, 80,fn. 5 (1978); Perrenoud. Inc., 236 NLRB 804 (1978); Marmon Transmotive,a Division of the Marmon Group. Inc., 219 NLRB 102, 108 (1975); EnduroMetal Products Co., Inc., 160 NL.RB 1411 (1966); and Interboro Contrac-tors, Inc., 157 NLRB 1295, 1301-02 (1966).It is the duty of the administrative law judge to apply establishedBoard precedent, which the Supreme Court has not reversed, despitecontrary rulings by the circuit courts. Intermountain Rural Electric Associ-ation, 253 NLRB 1153, 1165, fn. 20 (1981); Iowa Beef Packers, Inc., 144NLRB 615 (1963); Insurance Agents' International Union, AFL-CIO [ThePrudential Insurance Company of America], 119 NLRB 768 (1957).IS Michael Shuler gave credible, unrefuted testimony that on May 14,1980, he told Foster he could return to his job driving a truck at the air-port jobsite, and at the unemployment hearing on July 2, 1980, Lastookamade it clear on the record that Foster's job was still available to him.ning to become a lawyer and working as a desk clerk ina motel. It is clear to me that Bradley Foster took theopportunity to quit his job with Ram,t4having plannedmonths before to start school in June 1980. His construc-tion work and hours were incompatible with nightschool and neither Lastooka's threat of discriminatoryterms of employment nor his harsh language in the trail-er amounted to a constructive discharge.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section (2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byunlawfully threatening its employee, Bradley E. Foster,with more onerous and rigorous terms and conditions ofemployment because he filed a grievance.4. Except as found above, Respondent has not engagedin any other unfair labor practices as alleged.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I find it necessary that Respondentcease and desist therefrom and from any like or relatedconduct, and to post an appropriate notice, attachedhereto as "Appendix."Upon the foregoing findings of fact, conclusions oflaw, and entire record, I hereby issue-pursuant to Sec-tion 10(c) of the Act-the following:ORDER 5The Respondent, Ram Construction Company, Inc.,Canonsburg, Pennsylvania, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees with more onerous andrigorous terms and conditions of emnployment becausethey have filed grievances.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which willeffect the policy of the Act:14 While Lastooka did suggest during the argument in the trailer thatFoster look for other work, the test for determining if the employer'sstatements constitute an unlawful discharge is whether the words wouldlogically lead a prudent employee to believe his tenure has been terminat-ed. Ridgeway Trucking Company, 243 NLRB 1048 (1979). While Lastookaused harsh words in the trailer argument, he was, in part, justifiably re-sponding to, and goaded by, Foster's physical threat and intransigence.Considering that Lastooka's words were spoken in heat, shortly afterFoster had lunged at him, and that the parties later cooled down andparted amicably, I do not believe a reasonable employee would considerthat his job had been terminated.i' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.262 RAM CONSTRUCTION COMPANY, INC.(a) Post in its office and provide each of its employeeswith a copy of the attached notice marked "Appen-dix."'6Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly signedby an authorized representative of Respondent, shall be'6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."posted by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive days thereaf-ter, in a conspicuous places, where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notice is not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.263